DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 11 January 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest obtaining, by the mobility management network element of the first network, a target core network identifier of the second network based on the identifier of the terminal device including obtaining, by the mobility management network element of the first network, slice information of the terminal device from a context of the terminal device based on the identifier of the terminal device, obtaining a correspondence between a core network identifier of the second network and the slice information, and, determining the target core network identifier of the second network based on the slice information of the terminal device and the correspondence; and determining, by the mobility management network element of the first network, the target mobility management network element of the second network based on the target core network identifier of the second network, wherein if there are a plurality of pieces of slice information of the terminal device, and the plurality of pieces of slice information of the terminal device are configured with priority information, determining the target core network identifier of the second network based on the slice information of the terminal device and the correspondence further comprises: determining the target core network identifier of the second network based on slice information with a highest priority in the slice information of the terminal device and the correspondence as recited in independent claims 1, 8, 11, 18, and 20.

With regards to claims 1, 8, 11, 18, and 20, the closest prior art reference of record, Shimojou et al. (US Publication 2020/0178139), discloses communication control is performed for a slice which is a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472